DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10374459. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al.  (US 20150123486).
As to claim 1, Abe et al.’s 1A shows a wireless power device comprising: a first coil (100) configured to receive a time-varying current that flows in the first coil in a first direction; and a second coil (200) coupled to the first coil in such a way that the time-varying current flows in the second coil in a second direction, wherein the first direction is opposite from the second direction, and the first coil is configured to magnetically couple with the second coil. 
As to claim 2, figure 1A shows a magnetic layer (181, 281 or 81 shown in figure 7C) configured to magnetically couple the first coil with the second coil.
As to claim 3, figure 1A shows that the first coil is configured to magnetically couple with the second coil by being located in close physical proximity to the second coil.
As to claim 4, figure 1A shows that the first coil is coupled in series with the second coil.
As to claim 5, figure 3A shows that the first coil is coupled in parallel with the second coil. 
As to claim 6, figure 1 shows that the first coil and the second coil have an equal number of turns, substantially the same shape, and substantially the same area.
As to claim 7, figure 18 shows a power source (high power factor rectifier and inverter) configured to generate the time-varying current, wherein the first coil is configured to receive the time-varying current from the power source.
As to claim 8, figure 18 shows a capacitor (between inverter and coil 10) coupled between the power source and the first coil. 
As to claim 9, figure 18 shows a receive circuit (20) coupled to the first coil and the second coil, wherein the receive circuit is configured to generate a voltage from the time-varying current that flows in the first coil and the second coil. 
As to claim 10, figures 14A-15B show comprising: a third coil (100 in a second pair) configured to receive a second time-varying current that flows in the third coil in a third direction; a fourth coil (200 in the second pair) coupled to the third coil in such a way that the second time-varying current flows in the fourth coil in a fourth direction, wherein the third direction is opposite from the fourth direction (further see figures 1A and 3A); a second magnetic layer (81 shown in figure 7C) configured to magnetically couple the third coil and the fourth coil; and an air gap separating the first magnetic layer from the second magnetic layer (figure 17A shows that layers 81 in 100 and 200 are separated  by an air gap).
As to claim 11, figure 14A shows that the third coil is coupled in series with the fourth coil.
As to claim 12, figure 14B shows that the third coil is coupled in parallel with the fourth coil.
As to claim 13, figures 1A, 3A and 14A show that the third coil and the fourth coil have an equal number of turns, substantially the same shape, and substantially the same area.
As to claim 14, figure 18 shows a power source configured to generate the second time-varying current and the third coil is configured to receive the second time-varying current from the power source. 
As to claim 15, the figures show that the third coil is coupled to the second coil in such a way that the first time-varying current that flows in the second coil is the same direction as the second time-varying current that flows in the third coil (when 200 in the second segment is considered as the third coil and 100 in the second segment is considered as the fourth coil).
Claims 16-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842